DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notes
The Examiner attempted to contact Applicant’s representative regarding the Double Patenting rejection / Terminal Disclaimer requirement as the Terminal Disclaimer has not been filed / received.

Response to Amendment
Applicant's submission filed on 27 September 2021 has been entered.  Claim 1 has been amended.  Claim 4 has been previously canceled.  Claims 1-3 and 5-20 are currently pending and have been considered below, 

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation “of respective one or more simulated physical objects” in lines 9-10 of the claim.  This limitation appears to be missing a word and should recite “of the respective one or more simulated physical objects” for consistency as the limitation “one or more respective simulated physical objects” has been previously recited in lines 3-4 of the claim.  Appropriate correction is required.
Claims 5 and 7 are objected to because of the following informalities:  Claims 5 and 7 depend on canceled claim 4.  Claim 5 recites the limitation “The method as recited in claim 4” which should recite, i.e. “The method as recited in claim 1.”  Similarly claim 7 recites the limitation “The method as recited in claim 4” which should recite, i.e. “The method as recited in claim 1.”  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the geolocation" in line 9 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the true detection rate” in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 3, 5-9 and 11-20 are rejected for being dependent on a rejected base claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-20 of copending Application No. 16/133,329 and over claims 1-20 of copending Application No. 16/133,379 (reference applications). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Allowable Subject Matter
Claims 1-3 and 5-20 would be allowable if the objections, 35 U.S.C. §112(b) rejections and Double Patenting rejections were overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-3 and 5-20 would be allowable over the prior art as indicated above as the prior art references taken individually or in combination fail to particularly disclose, fairly suggest, or render obvious Applicant's independent claim language.  As enumerated below, the prior art discloses a simulator that simulates collections of ground truth physical objects and simulates a plurality of sensors for sensing the collections of ground truth physical objects by tracking the simulated physical objects and simulating real detections with added random noise and also generates false alarms detections and false positive detections as well as covariance’s and track uncertainties regarding the location of the simulated physical objects.  The prior art does not disclose the limitations “wherein the collection attributes include uncertainty attributes that represent uncertainty associated with detection of the geolocation of respective one or more simulated physical objects, wherein the uncertainty attributes indicate uncertainty of pointing knowledge of one or more simulated sensors of the plurality of simulated sensors; applying at least one stochastic algorithm to the uncertainty attributes; simulating detection of the one or more simulated physical objects at a geolocation at a point in time and recognition based on the ground truth attributes, the collection attributes, the uncertainty attributes, 
The closest prior art being “Automated Driving System ToolboxTM Reference – Matlab R2017b,” 1 January 2017 (2017-01-01), Natick Massachusetts, USA which discloses a simulator that simulates collections of ground truth physical objects and simulates a plurality of sensors for sensing the collections of ground truth physical objects.  The simulator tracks the simulated physical objects and simulates real detections with added random noise and also generates false alarms detections and false positive detections.  The simulator also uses covariance’s and track uncertainties regarding the location of the simulated physical objects.
Marlin, Michael J. Wide area search and engagement simulation validation. AIR FORCE INST OF TECH WRIGHT-PATTERSON AFB OH DEPT OF AERONAUTICS AND ASTRONAUTICS, 2007 discloses a computer simulator for unmanned combat aerial vehicles for autonomous wide area search and engagement.  The simulation duplicates the performance of automatic target recognition algorithms to discriminate between targets and non-targets.  The targets are characterized by a probability density parameter including the probability of encountering targets and correctly reporting an encountered target as well as the probability of incorrectly reporting a target.   Target discovery time array is used to determine spatial positions of targets based on search agent location at the discovery time.
Newly cited Sun et al., U.S. Publication No. 2018/0336297 discloses a system and method for real world autonomous vehicle perception simulation.  Perception data is received from a plurality of sensors of an autonomous vehicle, the perception simulation is configured based on a comparison of the perception data against ground truth data and simulated perceptions are generated by simulating errors related to the physical constraints of one or more of the plurality of sensors and by simulating noise in the data provided by a sensor corresponding to one or more of the plurality of sensors.
Micks et al., U.S. Publication No. 2018/0203445 discloses a defined scenario of vehicles and a driving environment.  Sensor locations are defined on the subject vehicle and perception of the scenario by sensors at the sensor locations is simulated to obtain simulated sensor outputs. The simulated sensor outputs are annotated to indicate the location of obstacles in the scenario. The annotated sensor outputs may then be used to validate a statistical model or to train a machine learning model. The simulated sensor outputs may be modeled to include sensor noise or may include artificially added noise to simulate real world conditions.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189. The examiner can normally be reached M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY MANGIALASCHI/Examiner, Art Unit 2668                          
/VU LE/Supervisory Patent Examiner, Art Unit 2668